DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-8 and 10 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 3, the prior art does not disclose “the resin composition turning into a cured product having a curing rate of 60% or more when subjected to a heating treatment under at least one condition that the highest heating temperature falls within a range from 160 0C to 200 0C and a total of time periods in which a heating temperature is equal to or higher than 160 °C is within a range from 40 seconds to 10 minutes” in combination with the remaining claimed features.
Regarding claim 10, the prior art does not disclose “subjecting the electronic-part-reinforcing thermosetting resin composition and the bump electrode to heating treatment and thereby curing the electronic-part-reinforcing thermosetting resin composition to form a reinforcing member and electrically connect the bump electrode and the conductor wiring together, wherein during the heating treatment, the highest heating temperature falls within a range from 160 0C to 200 0C and a total of time periods in which a heating temperature is equal to or higher than 160 0C is within a range from 40 seconds to 10 minutes” in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899